Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1 and 11 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-8, 10, 12, 13, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, line 3, it is unclear whether or not the “a condition vector output” is one of the “plurality of condition vector outputs” from line 8 of claim 1.  For purposes of examination, the Examiner will assume the “a condition vector output” in line 3 of claim 2 is one of the “plurality of condition vector outputs” from line 8 of claim 1.  
	In claim 3, line 6, it is unclear whether or not the “a condition vector output” is one of the “plurality of condition vector outputs” from line 8 of claim 1.  For purposes of examination, the Examiner will assume the “a condition vector output” in line 6 of claim 3 is one of the “plurality of condition vector outputs” from line 8 of claim 1.  
	In claim 5, line 4, it is unclear whether or not “a plurality of animal vector outputs” are the same as “a plurality of animal vector outputs” from line 13 of claim 1.  For purposes of examination, the Examiner will assume the “a plurality of animal vector outputs” in line 4 of claim 5 is one of the “plurality of condition vector outputs” from line 13 of claim 1.  
	In claim 6, line 5, it is unclear whether or not “condition state improvement training data” is the same as “condition state improvement training data” from line 2.  For purposes of examination, the Examiner will assume “condition state improvement training data” in line 5 of claim 6 is the same as “condition state improvement training data” from line 2.
	In claim 6, line 8, it is unclear whether or not “condition improvement components” is the same as “a plurality of correlated condition improvement components” from lines 3-4.  For purposes of examination, the Examiner will assume the “condition improvement components” in line 8 of claim 6 is the same as “a plurality of correlated condition improvement components” from lines 3-4.
	In claim 6, lines 8-9, it is unclear whether or not “animal vectors” are the same as “a plurality of animal vector outputs” from line 13 of claim 1.  For purposes of examination, the Examiner will assume the “animal vectors” in lines 8-9 of claim 6 are the same as “a plurality of animal vector outputs” from line 13 of claim 1.
	In claim 7, line 5, it is unclear whether or not “suitability training data” is the same as “suitability training data from line 3.  For purposes of examination, the Examiner will assume “suitability training data” in line 5 of claim 7 is the same as “suitability training data” from line 3.
	In claim 7, lines 6-8, it is unclear whether or not “output animal vectors” are the same as “a plurality of animal vector outputs” from line 13 of claim 1.  For purposes of examination, the Examiner will assume the “output animal vectors” in lines 6-8 of claim 7 are the same as “a plurality of animal vector outputs” from line 13 of claim 1.
	In claim 10, line 3, it is unclear whether or not “an animal vector output” is one of the “plurality of animal vector outputs” from line 13 of claim 1.  For purposes of examination, the Examiner will assume the “an animal vector output” in lines 3 of claim 10 is one of the “plurality of animal vector outputs” from line 13 of claim 1.
	Claims 12, 13, 15-17, and 20 are rejected similar to the rejection of claims 2, 3, 5-7 and 20 above, respectively.
Claims 8 and 18 are rejected for respectively depending from rejected claims 7 and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a system (i.e., a machine) and claims 11-20 are directed to a method (i.e., a process).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A system for physiologically informed zoological selection, the system comprising: 
a computing device, the computing device designed and configured to: 
record a user biological extraction profile wherein the user biological extraction profile contains at least an element of user physiological data and a user symptom complaint datum; 
receive condition state training data wherein condition state training data further comprises a plurality of user biological extraction profiles and a plurality of correlated conditions; 
calculate a plurality of condition vector outputs for the user biological extraction profile utilizing the condition state training data and a first clustering algorithm; 
select a characteristic condition vector output from the plurality of condition vector outputs; 
receive zoological training data wherein zoological training data further comprises a plurality of conditions and a plurality of correlated animals; 
calculate a plurality of animal vector outputs utilizing the selected characteristic condition vector output, the zoological training data and a second clustering algorithm; and 
create a ranked listing of animals utilizing the plurality of animal vector outputs.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because the underlined limitations are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  As an example, a user could practically perform “physiologically informed zoological selection” via recording (e.g., writing down) a “user biological extraction profile” including physiological data (e.g., blood pressure, red blood cell count, cholesterol level, personality information, etc.) and user symptoms (e.g., sweating, pain, other medical symptoms), calculate a plurality of condition vector outputs for the user biological extraction profile utilizing condition state training data and a first clustering algorithm, and select a characteristic condition vector output from the plurality of condition vector outputs.  For instance, a user could review a number of user biological extraction profiles that include various physiological data, symptoms, and conditions, use any appropriate clustering algorithm to group or cluster related data together into respective labeled clusters associated with different respective conditions, and select one of the condition vector outputs (a “characteristic condition vector output”) for the particular user biological extraction profile (e.g., the cluster having data/objects the “closest” to those of the particular user biological extraction profile).
The user could also practically calculate a plurality of animal vector outputs utilizing the selected characteristic condition vector output, “zoological training data” that includes a plurality of conditions and correlated animals, and another clustering algorithm.  For instance, for each condition and correlated animal, the user could practically use the clustering algorithm to determine “how close” the selected characteristic condition vector output is to the condition and correlated animal.  The user could then practically generate a ranked list of animals from the closest to the farthest away from the selected characteristic condition vector output.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2, 3, 5-10, 12, 13, and 15-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
Claims 2 and 12 call for identifying a condition vector output related to a specified condition which a user could practically do in their mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claims 3 and 13 call for converting the user biological extraction profile to a user biological extraction profile vector output (e.g., a user could practically write down physiological data/symptoms into a vector), mapping the user biological extraction profile vector output in relation to the plurality of condition vector outputs (e.g., a user could practically compare the biological extraction profile vector output to each of the condition vector outputs), locating a condition vector output closest to the user biological extraction profile vector output (e.g., the closest), and selecting the condition vector output closest to the user biological extraction profile vector output as the characteristic condition vector output, all of which a user could practically do in their mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claims 5 and 15 call for calculating a plurality of animal vector outputs utilizing the plurality of condition vector outputs and creating a ranked listing of animals as a function of the plurality of condition vector outputs which again a user could practically do in their mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claims 6 and 16 call for generating a condition improvement model utilizing condition state improvement training data and utilizes condition vectors as an input and outputs condition improvement components, identifying animal vectors linked to condition improvement components, and ranking animal vectors linked to output condition improvement components which again a user could practically do in their mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claims 7 and 17 call for identifying a user suitability factor, generating a suitability model utilizing suitability training data and utilizes suitability factors as an input and outputs animal vectors, mapping the distance between the user suitability factor and output animal vectors, and ranking the output animal vectors as a function of the distance between the user suitability factor and output animal vectors which again a user could practically do in their mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claims 8 and 18 specify that the user suitability factor is identified as a function of a user geo-location which again a user could practically do in their mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claims 9 and 19 call for calculating a distance between the at least an animal specification and the plurality of animal vector outputs and ranking the at least an animal specification within the ranked listing of animals as a function of the distance which again a user could practically do in their mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
Claims 10 and 20 call for identifying an animal of interest, locating an animal vector output related to the animal of interest, and determining the compatibility of the animal of interest utilizing the ranked listing of animals which again a user could practically do in their mind (e.g., with pen and paper) at such high level of generality (“mental processes”).
	
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for physiologically informed zoological selection, the system comprising: 
a computing device (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the computing device designed and configured to: 
record a user biological extraction profile wherein the user biological extraction profile contains at least an element of user physiological data and a user symptom complaint datum; 
receive condition state training data wherein condition state training data further comprises a plurality of user biological extraction profiles and a plurality of correlated conditions (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
calculate a plurality of condition vector outputs for the user biological extraction profile utilizing the condition state training data and a first clustering algorithm; 
select a characteristic condition vector output from the plurality of condition vector outputs; 
receive zoological training data wherein zoological training data further comprises a plurality of conditions and a plurality of correlated animals (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
calculate a plurality of animal vector outputs utilizing the selected characteristic condition vector output, the zoological training data and a second clustering algorithm; and 
create a ranked listing of animals utilizing the plurality of animal vector outputs.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computing device, the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of receiving condition state training data wherein condition state training data further comprises a plurality of user biological extraction profiles and a plurality of correlated conditions and receiving zoological training data wherein zoological training data further comprises a plurality of conditions and a plurality of correlated animals, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 11 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 11 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2 and 12 call for receiving a user input with a specified condition which amounts to data gathering/receiving data and therefore merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)).
Claims 4 and 14 call for displaying the condition vector outputs on a GUI of the computing device which amounts to merely using a computer in conjunction with performing the at least one abstract idea (see MPEP § 2106.05(f)).  These claims also call for receiving a user command selecting a condition vector output which merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 6 and 16 call for receiving condition state improvement training data that includes a plurality of conditions and a plurality of correlated condition improvement components which merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 7 and 17 call for receiving suitability training data including a plurality of suitability factors and correlated animals which merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 9 and 19 call for receiving an animal specification from a remote device which merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the computing device, the Examiner submits that this limitation amounts to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving condition state training data wherein condition state training data further comprises a plurality of user biological extraction profiles and a plurality of correlated conditions and receiving zoological training data wherein zoological training data further comprises a plurality of conditions and a plurality of correlated animals which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Regarding the additional limitation directed to receiving user inputs/commands, receiving condition state improvement training data, receiving suitability training data, and receiving an animal specification which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclosed on the attached PTO-892 disclose systems that match personality traits of animals and humans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686